DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11000017. Although the claims at issue are not identical, they are not patentably distinct from each other because the same or similar subject matter is disclosed within the claims only with broader limitations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-12, 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites the limitation "the first strap" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation "the second strap" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation "the settings" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 13-14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lalor (US 6830014) in view of Roney (US 2014/0311423).

Regarding claims 1, 3-7, 17, Lalor discloses an animal bark control device, comprising: a housing (12) having a front side (14) opposite a rear side (15), and a curved bottom side (18) extending between opposing distal ends (each end of the device) forming an open neck receiving area, the curved bottom side (18) configured to rest flush against a neck of a dog when mounted thereon; a speaker (60) to generate sound (Column 6 line 52 through Column 7 line 5, actual live audio from user or pre-recorded audio commands or sounds familiar to the animal) disposed on the front side (14) of the housing (12) configured to face toward an ear of the dog when the housing (12) is secured to a dog collar (10) and mounted against the neck of the dog, but does not expressly disclose a bridge extending from the housing, wherein the housing is movable along a longitudinal length of the bridge, the bridge being secured to the collar, wherein a first end of the bridge is secured to the collar and a second end of the bridge is secured to a harness, wherein the harness comprises a securing band configured to secure to the dog such that the securing band is selectively positioned on a front side of a limb and fastened to form a closed loop, thereby preventing the removal of the harness from the dog, wherein the bridge extends from a center section of the housing, between the opposing distal ends of the housing, and wherein the bridge comprises a first strap and a second strap wherein the first strap and second strap are aligned and movable relative to each other along the longitudinal length of the bridge, wherein the housing is disposed on the second strap.
However, Roney discloses a harness with a bridge section (104), the bridge (104) being secured to the collar (the strap portion around the neck of the animal), wherein a first end (at element 124) of the bridge (104) is secured to the collar (the strap portion around the neck of the animal) and a second end (at element 126) of the bridge (104) is secured to a harness (102), wherein the harness (102) comprises a securing band (128, 138) configured to secure to the dog such that the securing band (128, 138) is selectively positioned on a front side of a limb and fastened to form a closed loop (Figs. 2, 3), thereby preventing the removal of the harness (102) from the dog, wherein the bridge (104) comprises a first strap (118) and a second strap (120) wherein the first strap (118) and second strap (120) are aligned and movable relative to each other along the longitudinal length of the bridge (104).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention/application, to modify Lalor, by adding a bridge device to the collar assembly and attaching the bridge to a harness structure around the animal, as taught by Roney, for the purpose of securing the bark control device to the animal as well as providing a bridge assembly to allow the device to be moved along the bridge in order to maintain accurate behavior from the animal when the bark control unit is activated.

Regarding claim 2, Lalor discloses wherein the housing (12) comprises a crescent shape (Fig. 3).

Regarding claim 13, Lalor discloses wherein the front side (14) of the housing (12) comprises a control (90) operably connected and configured to operate the speakers (60).

Regarding claim 14, Lalor discloses wherein the speaker (60) is operably connected to a sensor (90, bark sensor), the sensor (90) configured to detect a threshold sound (an audible animal bark) whereupon the animal bark control device (10) activates the speaker (60).

Claim(s) 15-16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lalor (US 6830014) and Roney (US 2014/0311423) in view of Snow (US 2015/0038886).

Regarding claims 15, 18, Lalor and Roney disclose the invention substantially as set forth above, and Lalor further discloses the sound (Column 6 line 52 through Column 7 line 5, actual live audio from user or pre-recorded audio commands or sounds familiar to the animal) generated from the speaker (60), but does not expressly disclose producing a corresponding reducing wave adapted to reduce an effective sound heard by the dog.
However, Snow discloses a similar dog harness (Fig. 3) with a control housing (304A) with a speaker ([0048]) and the ability to control the volume and intensity ([0049]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention/application, to modify Lalor and Roney, by adding a control device to manage the sound heard by the animal, as taught by Snow, for the purpose of controlling the intensity and volume of the sound that is emitted to the animal during use.

Regarding claim 16, Lalor discloses wherein the housing (12) comprises a transceiver (62) configured for wireless communication with a remote electronic device (64), wherein the remote electronic device (64) is adapted to control the settings of the speaker (60).

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lalor (US 6830014) and Roney (US 2014/0311423) in view of Menkes (US 2014/0196673).

Regarding claims 19-20, Lalor and Roney disclose the invention substantially as set forth above, Lalor further discloses the voice emitting mode wherein the speaker emits verbal or voice commands received from the remote device (Column 6 line 52 through Column 7 line 5, actual live audio from user or pre-recorded audio commands or sounds familiar to the animal), but does not expressly disclose maintaining a sound detection mode, wherein a microphone disposed on the housing is adapted to transmit sound detected thereby to a remote device.
However, Menkes discloses a similar device that monitors, and alerts the user of the health conditions of the animal having a microphone within the collar housing to detect and transmit sound from the animal ([0061]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention/application, to modify Lalor/Roney, by positioning a microphone within the collar assembly, as taught by Menkes, for the purpose of having audible feedback from the animal to maintain the health of the animal in real time.

Allowable Subject Matter
Claims 8-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Examiner lists referenced documents on PTO-892 because the references present other/alternative or conceptual designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to Applicant’s inventive submission.  The record relates to Applicant’s identified material and Examiner’s discovered references concerning Applicant’s subject matter relevant for a patentability determination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AARON M RODZIWICZ/Examiner, Art Unit 3642    
/MONICA L PERRY/Primary Examiner, Art Unit 3644